Title: Acct. of the Weather in Septr. [1770]
From: Washington, George
To: 




Septr. 1st. Cool & clear—wind being still Northwardly.
 


2. Cool but rather Inclind to be Cloudy Wind being also fresh from the Eastward.
 



3. Rain in the forenoon but clear afterwards with but little wind.
 


4. Showery with the wind at East.
 


5. Clear and tolerably warm and still.
 


6. Flying Clouds with the Wind tolerably fresh—but no Rain.
 


7. Clear with the Wind tolerably fresh from the North North East.
 


8. Still, Calm, Warm, and clear.
 


9. Clear and Calm but not so cool as yesterday.
 


10. Clear and tolerably Cool Wind being at No. East.
 


11. Cloudy with appearances of Rain but none fell.
 


12. Rain in the Morning & cloudy afterwards & warm.
 


13. Still Cloudy with some Shows for Rain but none fell.
 


14. Clear and pleasant with the wind Southwardly.
 


15. Clear and warm with but little wind & that Southwardly—warm.
 


16. Clear in the forenoon and warm with some appearance of Rain in the afternoon.
 


17. Rain in the Fore & afternoon & Cloudy all day.
 


18. Clear and cool Wind at No. West.
 


19. Clear and very cool. Wind still continuing Northwardly.
 


20. Still cool—but warmer than yesterday—a remarkable great Fog & Dew.
 


21. Clear & tolerably warm Wind being Southwardly.
 



22. Showery in the forenoon with the Wind at Southwest. Clear afterwards.
 


23. Clear and Cool—Wind Northwardly & westwardly.
 


24. Raining all day with variable Wind.
 


25. Raing. a little in the Morning and a good deal in the afternoon and very warm.
 


26. Clear and Cool Wind Northwardly.
 


27. Also clear and cool wind still Northwardly.
 


28. Something warmer and Cloudy with appearances of Rain.
 


29. Misting and every now and then a little Rain. Very cloudy all day and wind at No. East. In the Evening it began to Rain pretty constant—tho not hard.
 


30. Tolerably clear and Warm with the Wind Southwardly.
